RESCRIPT
TANNER, P. J.
Petitioner received a severe injury on one of his hands which has left a large scar tissue.
We think upon the testimony the petitioner cannot return to his former work. Neither do we • think from the testimony that he can do any kind of light work. We are not satisfied that in the ordinary labor market for light work he would be received except as a favor. The testimony does not show that the respondent is willing to employ him at light labor.
For this reason we think the petitioner is entitled to receive one-half his weekly wage.